BANKS, Justice,
concurring:
¶ 13. I concur with the result reached by the majority but I do not reach that result based upon some supposed wrong done by Mrs. Shane in relocating her residence to Maryland. As a purely practical and legal matter, however, the chancellor should have resolved the custody and visitation issue presented by the original decree as applied to markedly changed circumstances. The children were here. Mr. Hasse had a valid, even if flawed, decree issued by the same' chancery court giving him custody of the children at the time of the hearing. There was not, in my view, such an emergency as would require the chancellor to change the status quo in one breath and decline jurisdiction to finally resolve the matter in the next. There was nothing which in fact made Maryland a more *721convenient forum for either the children or their parents.
PITTMAN, P.J., and WALLER, J., join this opinion.